January 22, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        ISABEL CAMPBELL, Appellant

NO. 14-13-01105-CV                          V.

   AMANDA DUFFY MABRY, INDIVIDUALLY AND AS INDEPENDENT
     EXECUTRIX OF THE ESTATE OF AUSTIN R. DUFFY, Appellee
               ________________________________

      This cause, an appeal from the judgment signed November 26, 2013 in favor
of appellee Amanda Duffy Mabry, Individually and as Independent Executrix of
the Estate of Austin R. Duffy, was heard on the transcript of the record. We have
inspected the record and find error in the judgment. We therefore order the
judgment of the court below REVERSED and REMAND the cause for
proceedings in accordance with the court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee Amanda Duffy Mabry, Individually and as Independent Executrix of the
Estate of Austin R. Duffy.

      We further order this decision certified below for observance.